MEMORANDUM**
Susan Shannon appeals the district court’s summary judgment for defendants in her action alleging employment discrim*444ination and wrongful termination on the basis of disability. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review a grant of summary judgment de novo, Leona v. U.S. Dep’t of State, 105 F.3d 548, 550 (9th Cir.1997), and we affirm.
Shannon failed to timely exhaust her administrative remedies prior to filing suit. See 29 C.F.R. § 1614.105; Vinieratos v. United States, 939 F.2d.762, 768 (9th Cir. 1991). Shannon failed to show a triable issue of material fact regarding her eligibility for either equitable tolling, see Leorna, 105 F.3d at 551, or equitable estoppel, see Stallcop v. Kaiser Found. Hosp., 820 F.2d 1044, 1050 (9th Cir.1987).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *444courts of this circuit except as may be provided by 9 th Cir. R. 36-3.